 1324 NLRB No. 47NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Dick Boehm Enterprises, Inc. d/b/a Comanche Res-taurant and Virgin Islands Workers Union.Case 24±CA±7571August 20, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSUpon a charge and amended charge filed by theUnion on November 20 and December 23, 1996, the
General Counsel of the National Labor Relations
Board issued a complaint on January 31, 1997, against
Dick Boehm Enterprises, Inc. d/b/a Comanche Res-
taurant, the Respondent, alleging that it has violated
Section 8(a)(1) and (5) of the National Labor Relations
Act. Although properly served copies of the charges
and complaint, the Respondent failed to file an answer.On July 21, 1997, the General Counsel filed a Mo-tion for Summary Judgment with the Board. On July
24, 1997, the Board issued an order transferring the
proceeding to the Board and a Notice to Show Cause
why the motion should not be granted. The Respond-
ent filed no response. The allegations in the motion are
therefore undisputed.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaint
will be considered admitted. Further, the undisputed al-
legations in the Motion for Summary Judgment dis-
close that the Region, by letter dated April 17, 1997,
notified the Respondent that unless an answer were re-
ceived by April 24, 1997, a Motion for Summary
Judgment would be filed.In the absence of good cause being shown for thefailure to file a timely answer, we grant the General
Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a Virgin Is-lands corporation with an office and place of business
in St. Croix, United States Virgin Islands, has been en-
gaged in the restaurant business. During the 1996 cal-endar year, a representative period, the Respondent, inconducting its business operations, purchased and re-
ceived at its St. Croix facility goods valued in excess
of $50,000 directly from points outside the U.S. Virgin
Islands. We find that the Respondent is an employer
engaged in commerce within the meaning of Section
2(2), (6), and (7) of the Act and that the Union is a
labor organization within the meaning of Section 2(5)
of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
The following employees of the Respondent con-stitute a unit appropriate for the purposes of collective
bargaining within the meaning of Section 9(b) of the
Act:Included: All regular, full-time waiters, waitresses,cooks, pantry persons (including ``dishwash-
ers''), busboys and bartenders employed by the
Employer at the Restaurant.Excluded: All part-time, casual, seasonal andmanagerial employees, guards and supervisors
as defined in the Act.On March 17, 1992, the Union was certified as theexclusive collective-bargaining representative of the
unit. About March 17, 1993, the Respondent and the
Union entered into a collective-bargaining agreement
(the 1993±1995 agreement) with respect to terms and
conditions of employment of the unit, which agreement
was to remain in effect until February 28, 1995, and
thereafter from year to year, unless either party served
the other party with notice of its desire to terminate or
modify the agreement at least 60 days prior to its ter-
mination.About May 1996, the Respondent failed to continuein effect all the terms and conditions of the 1993±1995
agreement by failing and refusing to pay employees
vacation pay and paid holidays, and by failing and re-
fusing to check off union dues. The Respondent en-
gaged in this conduct without the Union's consent.
These terms and conditions of employment are manda-
tory subjects for the purposes of collective bargaining.About January 10, 1997, the Respondent withdrewits recognition of the Union as the exclusive collective-
bargaining representative of the unit.CONCLUSIONOF
LAWBy the acts and conduct described above, the Re-spondent has been failing and refusing to bargain col-
lectively with the exclusive collective-bargaining rep-
resentative of its employees, and has thereby engaged
in unfair labor practices affecting commerce within the
meaning of Section 8(a)(1) and (5) and Section 2(6)
and (7) of the Act. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent violated Sec-
tion 8(a)(5) and (1) by failing to continue in effect all
the terms and conditions of the 1993±1995 agreement
by failing and refusing, since about May 1996, to payemployees contractually required vacation pay and
paid holidays, we shall order the Respondent to com-
ply with the terms and conditions of the 1993±1995
agreement and to make the unit employees whole for
any loss of earnings attributable to its unlawful con-
duct. Backpay shall be computed in accordance with
Ogle Protection Service, 183 NLRB 682 (1970), enfd.444 F.2d 502 (6th Cir. 1971), with interest as pre-
scribed in New Horizons for the Retarded, 283 NLRB1173 (1987).Furthermore, having found that the Respondent hasviolated Section 8(a)(5) and (1) by failing, to continue
in effect the terms and conditions of the 1993±1995
agreement by failing, since about May 1996, to check
off union dues, we shall order the Respondent to check
off union dues as required by the 1993±1995 agree-
ment and to reimburse the Union for its failure to do
so, with interest as prescribed in New Horizons for theRetarded, supra.Finally, having found that the Respondent violatedSection 8(a)(5) and (1) by withholding recognition
from the Union on January 10, 1997, we shall order
the Respondent to recognize and bargain with the
Union as the exclusive collective-bargaining represent-
ative of the unit employees.ORDERThe National Labor Relations Board orders that theRespondent, Dick Boehm Enterprises, Inc. d/b/a Co-
manche Restaurant, St. Croix, United States Virgin Is-
lands, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Failing to continue in effect all the terms andconditions of the 1993±1995 agreement by failing or
refusing to pay employees vacation pay and paid holi-
days, or by failing or refusing to check off union dues.(b) Withdrawing recognition from the Virgin IslandWorkers Union as the exclusive collective-bargaining
representative of the following unit employees:Included: All regular, full-time waiters, waitresses,cooks, pantry persons (including ``dishwash-
ers''), busboys and bartenders employed by the
Employer at the Restaurant.Excluded: All part-time, casual, seasonal andmanagerial employees, guards and supervisors
as defined in the Act.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Comply with the terms and conditions of the1993±1995 agreement.(b) Make the unit employees whole for any loss ofearnings attributable to its unlawful failure and refusal
to pay employees contractually required vacation pay
and paid holidays since about May 1996.(c) Deduct union dues, as required by the 1993±1995 agreement, and reimburse the Union for its fail-
ure to do so since about May 1996.(d) Recognize and bargain with the Union as the ex-clusive collective-bargaining representative of the unit
employees.(e) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amounts
due under the terms of this Order.(f) Within 14 days after service by the Region, postat its facility in St. Croix, United States Virgin Islands,
copies of the attached notice marked ``Appendix.''1Copies of the notice, on forms provided by the Re-
gional Director for Region 24, after being signed by
the Respondent's authorized representative, shall be
posted by the Respondent and maintained for 60 con-
secutive days in conspicuous places including all
places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material. In the event
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility
involved in these proceedings, the Respondent shall
duplicate and mail, at its own expense, a copy of the
notice to all current employees and former employees
employed by the Respondent at any time since No-
vember 20, 1996.(g) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region 3COMANCHE RESTAURANTattesting to the steps that the Respondent has taken tocomply.Dated, Washington, D.C.August 20, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
fail to continue in effect all the termsand conditions of the 1993±1995 collective-bargaining
agreement with the Union by failing or refusing to pay
unit employees vacation pay and paid holidays, or by
failing or refusing to check off union dues.WEWILLNOT
withdraw recognition from the VirginIsland Workers Union as the exclusive collective-bar-
gaining representative of our following unit employees:Included: All regular, full-time waiters, waitresses,cooks, pantry persons (including ``dishwash-
ers''), busboys and bartenders employed by the
Employer at the Restaurant.Excluded: All part-time, casual, seasonal andmanagerial employees, guards and supervisors
as defined in the Act.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
comply with all the terms and conditionsof the 1993±1995 collective-bargaining agreement with
the Union.WEWILL
make the unit employees whole for anyloss of earnings attributable to our unlawful failure or
refusal to pay unit employees contractually required
vacation pay and paid holidays since about May 1996.WEWILL
deduct union dues, as required by the1993±1995 agreement, since about May 1996, and re-
imburse the Union for our failure to do so.WEWILL
recognize and bargain with the Union asthe exclusive collective-bargaining representative of
our unit employees.DICKBOEHMENTERPRISES, INC. D/B/ACOMANCHERESTAURANT